Title: Thomas Jefferson to James Lyle, 27 January 1811
From: Jefferson, Thomas
To: Lyle, James


          
            Dear Sir
            Monticello Jan. 27. 11.
          
           Your favor of the 3d did not reach me till the day before yesterday.  I set out this morning for Bedford to see about the expediting the grinding my wheat there & getting the flour to market.  it is the fund which I have destined for your debt, my tobacco being engaged to extricate my indorser & myself from the bank.  what the wheat crop will enable me to do, I cannot fix precisely, as it will depend so much on the price I get for the flour in Richmond, where it will be consigned to Messrs Gibson & Jefferson: but it will not be much short I hope of paying off Harvie’s bond, if it does not enable me to do it compleatly which I still hope. be assured no effort shall be wanting to pay off the other bonds after this is discharged.
           I am happy in possessing a pair of spectacles which I think will certainly magnify sufficiently for the present state of your vision. I procured them for the purpose of common magnifying glasses, & cannot possibly find a use for them so gratifying to myself as the accomodation of the earliest friend & acquaintance I have now living. if my memory is faithful I remember you 62. or 63. years back. may you enjoy as many more in health & happiness as yourself shall wish. accept the assurance of my constant esteem & respect.
          
            Th:
            Jefferson
        